McCurdy, J.
The general principle applicable to trials in whatever form, is that the utmost practicable fairness should be observed. No trick or surprise should be allowed, and no evidence or argument admitted on one side which the other party may not have an opportunity to meet and deny, or refute, or explain. As the mode of trial before a highway committee is very different from that before a jury, much less strictness is required in relation to the intercourse between parties or counsel and the triers in one case than in the other. But the same great object should be kept in view, and the same principle substantially maintained.
Whether such has been the fact in the present instance, is the question before the court. It appears from the finding, that after the ease had been fully heard and submitted, Mr. Tillinghast, of the committee, was decidedly in favor of laying out a portion of the road, Mr. Gallup was decidedly opposed to it, and Mr. Lockwood was in doubt. It was then agreed that they should meet again at a future day, and in the mean time should review the proposed road by themselves.
*572Thereupon, by direction of Mr. Gallup, who was thus favorable to the respondent, Lyon, the agent of the town of Woodstock one of the respondents, employing Lester, a county surveyor, and McClellan, both of said Woodstock, procured, without the knowledge of the other party, a survey of the new route and a part of the old highway, together with notes of the elevations of the two routes, and a statement by said Lester of the great difficulty of making and repairing the highway prayed for. These were calculated on their face to create a strong prejudice against the new road. They were handed to said Gallup, and by him delivered to said Lockwood, while the two and said Lyon were in a room by themselves, and subsequently they were examined by the whole committee before a final decision. The said Lockwood then announced his opinion against the petitioners. Before the admission of the new evidence, he was in doubt. The palpable tendency of the evidence was to remove it; such unquestionably was the design; and immediately after the admission the doubt was removed. This seems to be tracing the connexion between cause and effect as clearly as can ordinarily be expected.
It is indeed testified by said Lockwood, and found by the court on his testimony, that the new evidence did not conduce to the change of his views. But the operations of the human mind are so subtle, and the influences which affect it so difficult to be appreciated, that it is utterly improbable, not to say impossible, for him to have known that the additional weight did not contribute to incline an opinion confessedly on the equipoise. All that he must be understood to have meant and the court to have found, is, that he was unconscious of the influence.
It is said that from the finding it appears that the survey was substantially correct, and it is claimed that the result would have been the same if the new evidence had been presented during the trial. The finding speaks of the accuracy of the survey on the principle adopted. But the principle itself was partial and calculated to mislead, inasmuch as it exhibited the elevations of the new road as they' then *573existed, and not the grade to which they might easily be reduced. And there is nothing to lessen the impropriety of admitting the statements of Mr. Lester without oath or cross-examination or chance for contradiction.
The case of Wethersfield v. Humphrey, (20 Conn., 218,) has little resemblance to this ; but the principles laid down in Hickox v. Parmelee, (21 Conn., 86,) seem directly in point.
Without intending therefore to impugn the motives of the persons who have been named, it is sufficient to say that their course was unusual, contrary to the policy of the law, tending to impair public confidence in legal tribunals, and dangerous in fact to the purity of trials.
For these reasons the superior court is advised to reject the report of the committee.
In this opinion the other judges concurred.
Advice that report of committee be rejected.